Cite as 2014 Ark. App. 651



                ARKANSAS COURT OF APPEALS
                                     DIVISION II
                                    No. CR-13-860



                                                Opinion Delivered   November 19, 2014
 TONYA RENEE GAINES
                   APPELLANT APPEAL FROM THE CRITTENDEN
                             COUNTY CIRCUIT COURT
 V.                          [NO. CR-2008-1131]

 STATE OF ARKANSAS                       HONORABLE RANDY
                                APPELLEE F. PHILHOURS

                                                AFFIRMED; MOTION TO
                                                WITHDRAW GRANTED

                         BRANDON J. HARRISON, Judge

      Tonya Renee Gaines appeals from the order revoking her probation and

sentencing her to twenty-four months in a Community Correction Center with ninety-

six months’ suspended imposition of sentence. Pursuant to Anders v. California, 368 U.S.

738 (1967) and Ark. Sup. Ct. R. 4-3(k)(1) (2013), Gaines’s attorney has filed a no-merit

brief and a motion to withdraw, addressing all of the adverse rulings made at the

termination hearing, explaining why each adverse ruling is not a meritorious ground for

reversal, and requesting to be relieved as counsel. Gaines was provided with a copy of her

counsel’s brief and motion and informed of her rights to file pro se points. She has not

done so.

      The test for filing a no-merit brief is not whether there is any reversible error, but

rather whether an appeal would be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885

                                            1
                                Cite as 2014 Ark. App. 651


S.W.2d 904 (1994). We have reviewed the entire record and counsel’s brief and conclude

that Gaines’s counsel has adequately explained why there is no meritorious issue on

appeal. Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark.

App. 301, 700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s

motion to be relieved and affirming the court’s revocation.

      Affirmed; motion to withdraw granted.

      WALMSLEY and GRUBER, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                            2